Exhibit 10.1

EXCHANGE AGREEMENT

[             ] (the “Undersigned”), for itself and on behalf of the beneficial
owners listed on Exhibit A hereto (“Accounts”) for whom the Undersigned holds
contractual and investment authority (each Account, as well as the Undersigned
if it is exchanging 2023 Notes (as defined below) hereunder, a “Holder”), enters
into this Exchange Agreement (the “Agreement”) with Builders FirstSource, Inc.
(the “Company”) on February 5, 2016 whereby the Holders will exchange (the
“Exchange”) the Company’s 10.75% Senior Notes due 2023 (the “2023 Notes”) for
the Company’s 7.625% Senior Secured Notes due 2021 (the “2021 Notes”) that will
be issued pursuant to the provisions of an Indenture dated as of May 29, 2013
between the Company, the Guarantors party thereto (the “Guarantors”) and
Wilmington Trust, National Association (the “Trustee”), as supplemented to the
date hereof (the “2021 Indenture”).

On and subject to the terms hereof, the parties hereto agree as follows:

Article I: Exchange of the 2023 Notes for 2021 Notes

Subject to the terms set forth in this Agreement, at the Closing (as defined
herein), the Undersigned hereby agrees to cause the Holders to exchange and
deliver to the Company the following 2023 Notes, and in exchange therefor the
Company hereby agrees to issue to the Holders the principal amount of 2021 Notes
described below and to pay in cash the following accrued but unpaid interest on
such 2023 Notes, less accrued but unpaid interest on the 2021 Notes, in each
case through the Closing Date (as defined herein). Pursuant to the terms of the
2021 Indenture, the 2021 Notes shall be in minimum denominations of $2,000 and
integral multiples of $1,000 in excess thereof. Any amounts of 2021 Notes issued
in connection with the Exchange shall be rounded down to the nearest multiple of
$1,000 and the excess added to the cash payment (the “True-Up Payment”).

 

Principal Amount of 2023 Notes to be Exchanged:

   $                                                            

(the “Exchanged Notes”).

Principal Amount of 2021 Notes to be Issued in the Exchange:

   $                                                            

(the “Holders’ 2021 Notes”).

Cash Payment of Accrued but Unpaid Interest on Exchanged Notes, Less Accrued but
Unpaid Interest on the 2021 Notes, Plus the True-Up Payment:

   $                                                            

(the “Cash Payment”).

The closing of the Exchange (the “Closing”) shall occur on a date (the “Closing
Date”) no later than five business days after the date of this Agreement. At the
Closing, (a) each Holder shall deliver or cause to be delivered to the Company
all right, title and interest in and to its Exchanged Notes (and no other
consideration) free and clear of any mortgage, lien, pledge, charge, security
interest, encumbrance, title retention agreement, option, equity or other
adverse claim thereto (collectively, “Liens”), together with any documents of
conveyance or transfer that the Company may deem necessary or desirable to
transfer to and confirm in the Company all right, title and interest in and to
the Exchanged Notes free and clear of any Liens, and (b) the



--------------------------------------------------------------------------------

Company shall deliver to each Holder the principal amount of Holders’ 2021 Notes
and the portion of the Cash Payment specified on Exhibit A hereto (or, if there
are no Accounts, the Company shall deliver to the Undersigned, as the sole
Holder, the Holders’ 2021 Notes and the Cash Payment specified above); provided,
however, that the parties acknowledge that the delivery of the Holders’ 2021
Notes to the Holder may be delayed due to procedures and mechanics within the
system of the Depository Trust Company or events beyond the Company’s control
and that such delay will not be a default under this Agreement so long as
(i) the Company is using its best efforts to effect the issuance of one or more
global notes representing the 2021 Notes and (ii) such delay is no longer than
ten business days. Simultaneously with or after the Closing, the Company may
issue 2021 Notes to one or more other holders of outstanding 2023 Notes or to
other investors, subject to the terms of the 2021 Indenture.

Article II: Covenants, Representations and Warranties of the Holders

Each Holder (and, where specified below, the Undersigned) hereby covenants
(solely as to itself), as follows, and makes the following representations and
warranties (solely as to itself), each of which is and shall be true and correct
on the date hereof and at the Closing, to the Company, and all such covenants,
representations and warranties shall survive the Closing.

Section 2.1 Power and Authorization. The Holder is duly organized, validly
existing and in good standing, and has the power, authority and capacity to
execute and deliver this Agreement, to perform its obligations hereunder, and to
consummate the Exchange contemplated hereby. If the Undersigned is executing
this Agreement on behalf of Accounts, (a) the Undersigned has all requisite
discretionary and contractual authority to enter into this Agreement on behalf
of, and bind, each Account, and (b) Exhibit A hereto is a true, correct and
complete list of (i) the name of each Account, (ii) the principal amount of such
Account’s Exchanged Notes, (iii) the principal amount of Holders’ 2021 Notes to
be issued to such Account in respect of its Exchanged Notes, and (iv) the
portion of the Cash Payment to be made to such Account in respect of the accrued
interest on its Exchanged Notes.

Section 2.2 Valid and Enforceable Agreement; No Violations. This Agreement has
been duly executed and delivered by the Undersigned and the Holder and
constitutes a legal, valid and binding obligation of the Undersigned and the
Holder, enforceable against the Undersigned and the Holder in accordance with
its terms, except that such enforcement may be subject to (a) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium or other similar
laws affecting or relating to enforcement of creditors’ rights generally, and
(b) general principles of equity, whether such enforceability is considered in a
proceeding at law or in equity (the “Enforceability Exceptions”). This Agreement
and consummation of the Exchange will not violate, conflict with or result in a
breach of or default under (i) the Undersigned’s or the Holder’s organizational
documents, (ii) any agreement or instrument to which the Undersigned or the
Holder is a party or by which the Undersigned or the Holder or any of their
respective assets are bound, or (iii) any laws, regulations or governmental or
judicial decrees, injunctions or orders applicable to the Undersigned or the
Holder.

Section 2.3 Title to the Exchanged Notes. The Holder is the sole legal and
beneficial owner of the Exchanged Notes set forth opposite its name on Exhibit A
hereto (or, if there are no Accounts, the Undersigned is the sole legal and
beneficial owner of all of the Exchanged Notes).

 

2



--------------------------------------------------------------------------------

The Holder has good, valid and marketable title to its Exchanged Notes, free and
clear of any Liens (other than pledges or security interests that the Holder may
have created in favor of a prime broker under and in accordance with its prime
brokerage agreement with such broker). The Holder has not, in whole or in part,
except as described in the preceding sentence, (a) assigned, transferred,
hypothecated, pledged, exchanged or otherwise disposed of any of its Exchanged
Notes or its rights in its Exchanged Notes, or (b) given any person or entity
any transfer order, power of attorney or other authority of any nature
whatsoever with respect to its Exchanged Notes. Upon the Holder’s delivery of
its Exchanged Notes to the Company pursuant to the Exchange, such Exchanged
Notes shall be free and clear of all Liens created by the Holder.

Section 2.4 Accredited Investor and Qualified Institutional Buyer. The Holder
is: (i) an “accredited investor” within the meaning of Rule 501 of Regulation D
(“Regulation D”) promulgated under the Securities Act of 1933, as amended (the
“Securities Act”), and (ii) a “qualified institutional buyer” within the meaning
of Rule 144A promulgated under the Securities Act.

Section 2.5 No Affiliate Status. The Holder is not, and has not been during the
consecutive three month period preceding the date hereof, a director, officer or
“affiliate” within the meaning of Rule 144 promulgated under the Securities Act
(“Rule 144”) (an “Affiliate”) of the Company.

Section 2.6 No Illegal Transactions. Each of the Undersigned and the Holder has
not, directly or indirectly, and no person acting on behalf of or pursuant to
any understanding with it has, engaged in any transactions in the securities of
the Company (including, without limitation, any Short Sales (as defined below)
involving any of the Company’s securities) since the time that the Undersigned
was first contacted by either the Company or any other person regarding the
Exchange, this Agreement or an investment in the 2021 Notes or the Company. Each
of the Undersigned and the Holder covenants that neither it nor any person
acting on its behalf or pursuant to any understanding with it will engage,
directly or indirectly, in any transactions in the securities of the Company
(including Short Sales) prior to the time the transactions contemplated by this
Agreement are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 of Regulation SHO promulgated under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and all types
of direct and indirect stock pledges, forward sale contracts, options, puts,
calls, short sales, swaps, derivatives and similar arrangements (including on a
total return basis), and sales and other transactions through non-U.S.
broker-dealers or foreign regulated brokers. Solely for purposes of this
Section 2.6, subject to the Undersigned’s and the Holder’s compliance with their
respective obligations under the U.S. federal securities laws and the
Undersigned’s and the Holder’s respective internal policies, (a) “Undersigned”
and “Holder” shall not be deemed to include any employees, subsidiaries or
affiliates of the Undersigned or the Holder that are effectively walled off by
appropriate “Chinese Wall” information barriers approved by the Undersigned’s or
the Holder’s respective legal or compliance department (and thus have not been
privy to any information concerning the Exchange), and (b) the foregoing
representations of this Section 2.6 shall not apply to any transaction by or on
behalf of an Account that was effected without the advice or participation of,
or such Account’s receipt of information regarding the Exchange provided by, the
Undersigned.

 

3



--------------------------------------------------------------------------------

Section 2.7 Adequate Information; No Reliance. The Holder acknowledges and
agrees that (a) the Holder has been furnished with all materials it considers
relevant to making an investment decision to enter into the Exchange and has had
the opportunity to review the Company’s filings and submissions with the
Securities and Exchange Commission (the “SEC”), including, without limitation,
all information filed or furnished pursuant to the Exchange Act, (b) the Holder
has had a full opportunity to ask questions of the Company concerning the
Company, its business, operations, financial performance, financial condition
and prospects, and the terms and conditions of the Exchange, (c) the Holder has
had the opportunity to consult with its accounting, tax, financial and legal
advisors to be able to evaluate the risks involved in the Exchange and to make
an informed investment decision with respect to such Exchange and (d) the Holder
is not relying, and has not relied, upon any statement, advice (whether
accounting, tax, financial, legal or other), representation or warranty made by
the Company or any of its affiliates or representatives, except for (A) the
publicly available filings and submissions made by the Company with the SEC
under the Exchange Act, and (B) the representations and warranties made by the
Company in this Agreement.

Section 2.8 No Public Market. The Holder understands that no public market
exists for the 2021 Notes, and that there is no assurance that a public market
will ever develop for the 2021 Notes.

Article III: Covenants, Representations and Warranties of the Company

The Company hereby covenants as follows, and makes the following representations
and warranties, each of which is and shall be true and correct on the date
hereof and at the Closing, to the Holders, and all such covenants,
representations and warranties shall survive the Closing.

Section 3.1 Power and Authorization. The Company is duly incorporated, validly
existing and in good standing under the laws of its state of incorporation, and
has the power, authority and capacity to execute and deliver this Agreement and
the Supplement, to perform its obligations hereunder and thereunder, and to
consummate the Exchange contemplated hereby.

Section 3.2 Valid and Enforceable Agreements; No Violations. This Agreement has
been duly executed and delivered by the Company and constitutes a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. At the Closing, the 2021 Indenture will govern the
terms of the 2021 Notes, and the 2021 Indenture will constitute a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforcement may be subject to the
Enforceability Exceptions. This Agreement, the 2021 Indenture and consummation
of the Exchange will not violate, conflict with or result in a breach of or
default under (i) the charter, bylaws or other organizational documents of the
Company, (ii) any agreement or instrument to which the Company is a party or by
which any of its assets are bound, or (iii) any laws, regulations or
governmental or judicial decrees, injunctions or orders applicable to the
Company, except, in the case of clauses (ii) and (iii), as would not reasonably
be expected to have a material adverse effect on the condition (financial or
otherwise), earnings or business of the Company and its subsidiaries considered
as one enterprise.

 

4



--------------------------------------------------------------------------------

Section 3.3 Validity of the Holders’ 2021 Notes. The Holders’ 2021 Notes have
been duly authorized by the Company and, when executed and authenticated in
accordance with the provisions of the 2021 Indenture and delivered to the Holder
pursuant to the Exchange against delivery of the Exchanged Notes in accordance
with the terms of this Agreement, the Holders’ 2021 Notes will be valid and
binding obligations of the Company, enforceable in accordance with their terms,
except that such enforcement may be subject to the Enforceability Exceptions,
and the Holders’ 2021 Notes will not be subject to any preemptive,
participation, rights of first refusal or other similar rights. Assuming the
accuracy of each Holder’s representations and warranties hereunder, the Holders’
2021 Notes (a) will be issued in the Exchange exempt from the registration
requirements of the Securities Act pursuant to Section 4(a)(2) of the Securities
Act and Rule 506 of Regulation D, (b) will, at the Closing, be free of any
restrictions on resale by such Holder pursuant to Rule 144, and (c) will be
issued in compliance with all applicable state and federal laws concerning the
issuance of the Holders’ 2021 Notes.

Section 3.4 Disclosure. Before 7:30 a.m., New York City time, on the first
business day following the date of this Agreement, the Company shall issue a
publicly available press release or file with the SEC a Current Report on Form
8-K disclosing all material terms of the Exchange (to the extent not previously
publicly disclosed). This obligation shall supersede any other disclosure
requirement previously agreed to between the Undersigned, any Holder and the
Company, and the Company shall not be bound to make any such public disclosure
prior to the time specified in the preceding sentence.

Article IV: Miscellaneous

Section 4.1 Tax Matters. The Company will determine the issue price of the 2021
Notes for United States federal income tax purposes and will inform the
Undersigned of the issue price reasonably promptly after the Company’s
determination thereof. The Company, the Undersigned and each Holder shall report
the tax consequences of the Exchange and the issuance and holding of the 2021
Notes in a manner that is consistent with the issue price, as so determined. The
Undersigned and each Holder shall provide to the Company a duly completed and
executed Internal Revenue Service Form W-9 or applicable Form W-8 at or prior to
the time of the Exchange. Notwithstanding the foregoing, the Company shall
ensure that the 2021 Notes are assigned the same CUSIP and are fungible for
United States federal income tax purposes with the other then outstanding 7.625%
Senior Secured Notes due 2021.

Section 4.2 Entire Agreement. This Agreement and any documents and agreements
executed in connection with the Exchange embody the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior and contemporaneous oral or written agreements,
representations, warranties, contracts, correspondence, conversations, memoranda
and understandings between or among the parties or any of their agents,
representatives or affiliates relative to such subject matter, including,
without limitation, any term sheets, emails or draft documents, and is not
intended to confer upon any person any rights or remedies hereunder other than
the parties hereto, and, with respect to the representations and warranties in
Articles II and III, the Undersigned.

 

5



--------------------------------------------------------------------------------

Section 4.3 Construction. References in the singular shall include the plural,
and vice versa, unless the context otherwise requires. References in the
masculine shall include the feminine and neuter, and vice versa, unless the
context otherwise requires. Headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meanings of the
provisions hereof. Neither party, nor its respective counsel, shall be deemed
the drafter of this Agreement for purposes of construing the provisions of this
Agreement, and all language in all parts of this Agreement shall be construed in
accordance with its fair meaning, and not strictly for or against either party.

Section 4.4 Governing Law. THIS AGREEMENT SHALL IN ALL RESPECTS BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE SUBSTANTIVE LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CHOICE OF LAW RULES.

Section 4.5 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Any counterpart or other signature
hereon delivered by facsimile shall be deemed for all purposes as constituting
good and valid execution and delivery of this Agreement by such party.

[Signature Page Follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed as of the date first above written.

 

“UNDERSIGNED”:

 

(in its capacities described in the first paragraph hereof) By:  

 

Name:  

 

Title:  

 

 

 

Signature Page to Exchange Agreement

Builders FirstSource, Inc. 7.625% Senior Secured Notes due 2021



--------------------------------------------------------------------------------

“Company”: BUILDERS FIRSTSOURCE, INC. By:  

 

Name:  

 

Title:  

 

Signature Page to Exchange Agreement

Builders FirstSource, Inc. 7.625% Senior Secured Notes due 2021



--------------------------------------------------------------------------------

EXHIBIT A

Exchanging Beneficial Owners

 

Name of
Beneficial Owner

  Principal Amount of
Exchanged Notes   Principal Amount of
Holders’ 2021 Notes   Portion of
Cash Payment



--------------------------------------------------------------------------------

EXHIBIT B

2021 Indenture